DETAILED ACTION
This action is in response to the amendment filed 5/7/2021.  Claims 1, 12 and 22 are currently amended.  No claims are newly added.  Claims 3, 5, 14, 16 and 24 have been canceled.  Presently, claims 1, 2, 4, 6-13, 15, 17-23 and 25-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 6/3/2019 is acknowledged.
Claims 22, 23, 25 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/3/2019.

Response to Arguments
Applicant’s arguments, see rejections under 35 U.S.C. 103 section on pages 10-12 of the response dated 5/7/2021, with respect to the rejection(s) of claim(s) 1 and 12 under 35 U.S.C. 103 as being unpatentable over Ashrafzadeh et al. (US 8327889) in view of Agam et al. (US 8695646) in view of Franich et al. (US 20060251319) have 
However, it is considered that the newly applied reference to Denise addresses applicant’s concerns and claim language relating to the segments having corresponding physical dimensions (based on the detection unit 510) along with determining a difference between the first volume of the container and a second volume of the first material in the container (Denise: col. 37, lines 5-17).
Therefore, it is considered that the combination of the Ashrafzadeh et al. reference, the Denise reference and the Franich et al. reference addresses applicant’s concerns and claim language of at least claim 1 and claim 12 as provided below.

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Drawings
The drawings were received on 8/23/2017.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-13, 17-21, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafzadeh et al. (US 8327889) in view of Denise (US 8505593) in view of Franich et al. (US 20060251319).
Regarding claim 1, the Ashrafzadeh et al. reference discloses an automatic dispensing system comprising a data acquisition system (sensor 75) to obtain a model of a container (91) (one or more digital images are captured wherein a controller 85 passes the images to a digital image analyzer 80 which determines the shape and volume of the container; col. 3, line 63 to col. 4, line 6); dimensioning circuitry (image analyzer 80) to determine a plurality of segments the container using the model of the container (the shape and volume of the container is determined based on the digital 
Firstly, the Ashrafzadeh et al. reference does not disclose utilizing the data acquisition to obtain a three-dimensional model of a container and a first material in the container and wherein the available internal circuitry determines the available internal volume of the container based on determining a difference between the first volume of the container and a second volume of the first material in the container and utilizing the dispensing circuitry to dispense material into the container based on the available internal volume.  
However, the Denise reference teaches a dispensing system having that includes a detection unit (510), an optical system (520), an input unit (530), an output unit (540), a dispenser (550) and a controller (560) wherein the detection unit (510) may include one or more sensors that sense physical events such as measurements of an object, a shape of an object and other attributes of an object (col. 6, lines 14-26) having physical dimensions and the volume of a first material (e.g. ice) within the container 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to operate the data acquisition system of the Ashrafzadeh et al. reference as obtaining information of based on a three-dimension model of the container and a first material in the container so that the information of the first material within the container can be compared with the internal volume of the container as taught by the Denise reference in order to automatically fill the container to a pre-specified level or volume with the first material while preventing the dispenser from dispensing more material than the container can safely handle.
Secondly, the Ashrafzadeh et al. reference of the combination of the Ashrafzadeh et al. reference and the Denise reference does not disclose wherein the internal volume circuitry determines the available internal volume of the container by summing together the physical dimensions of each of the plurality segments.
However, the Franich et al. reference teaches a data acquisition system having a plurality of image acquisition devices (1, 2 and 3) and wherein digitally modelling a three dimensional shape by acquiring a plurality of images of the object including identifying different sections of the object and joining (i.e., summing) the digital representations of the sections to form a digital representation of the three dimensional shape (see 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the image acquisition device of the Ashrafzadeh et al. reference of the combination of the Ashrafzadeh et al. reference and the Denise reference as a plurality of image acquisition devices as taught by the Franich et al. reference wherein digitally modelling a three dimensional shape by acquiring a plurality of images of the object including identifying different sections of the object and joining (i.e., summing) the digital representations of the sections to form a digital representation of the three dimensional shape in order to produce better quality in shape reconstruction of the container and to provide efficient means of deriving more complex three dimensional shapes.  
In regards to claim 2, the combination of the Ashrafzadeh et al. reference, the Denise reference and the Franich et al. reference discloses a liquid dispensing system (Ashrafzadeh et al.: considered the nozzle or spigot arranged in the upper portion of the dispenser well 63; col. 3, lines 14-18) in circuit with the dispensing circuitry, the dispensing circuitry to cause the liquid dispensing system to dispense at least one liquid into the container (Ashrafzadeh et al.: dispensing operation is controlled or regulated based on the height and volume of the container; col. 4, lines 48-49) based on the available internal volume of the container (Denise: the function of filling a container to a 
In regards to claim 6, the combination of the Ashrafzadeh et al. reference, Denise  reference and the Franich et al. reference discloses wherein the container (Ashrafzadeh et al.: container 91) includes a closed bottom hollow vessel in the form of an inverted conical frustum having a smaller diameter closed end and a larger diameter open end (Ashrafzadeh et al.: at least one shape of the container 91 is depicted in figure 2); and further including fill volume circuitry (Ashrafzadeh et al.: considered a part of the controller 85 wherein liquid or ice is automatically dispensed to fill the container based on the particular container parameters; col. 4, lines 29-31) to determine the fill volume based on the available internal volume of the container (Denise: the function of filling a container to a desired level based on the available internal volume of the container is taught by the Denise reference in at least col. 37, lines 5-17) to achieve a ratio of a detected diameter of a liquid level within the container to an end diameter of the larger diameter open end of the container (Ashrafzadeh et al.: it is considered that the controller 85, which contains the fill volume circuitry, determines the desired fill level of the container and wherein the nozzle or spigot are used to dispense liquid into the container).
In regards to claim 7, the combination of the Ashrafzadeh et al. reference, the Denise reference and the Franich et al. reference discloses further including a container detection circuitry (Ashrafzadeh et al.: considered to be a part of the sensor system 75) to autonomously detect the container (Ashrafzadeh et al.: col. 3, lines 20-25); and fill volume circuitry (Ashrafzadeh et al.: considered a part of the controller 85 wherein liquid 
In regards to claim 8, the combination of the Ashrafzadeh et al. reference, the Denise reference and the Franich et al. reference discloses wherein the data acquisition system includes a stereoscopic data acquisition system that includes a plurality of image acquisition (Franich et al.: 1, 2 and 3) devices arranged to provide a stereoscopic image of the container.
In regards to claim 9, the Ashrafzadeh et al. reference of the combination of the Ashrafzadeh et al. reference, the Denise reference and the Franich et al. reference discloses wherein the data acquisition system includes a structured light data acquisition system that includes a structured light illuminator (Ashrafzadeh et al.: 90) in circuit with at least one image acquisition device (Ashrafzadeh et al.: 78).
In regards to claim 10, the Ashrafzadeh et al. reference of the combination of the Ashrafzadeh et al. reference, the Denise reference and the Franich et al. reference discloses wherein the structured light illuminator (Ashrafzadeh et al.: 90) generates an output in a visible electromagnetic spectrum (Ashrafzadeh et al.: white light or colored 
In regards to claim 11, the Ashrafzadeh et al. reference of the combination of the Ashrafzadeh et al. reference, the Denise reference and the Franich et al. reference discloses wherein the structured light illuminator (Ashrafzadeh et al.: 90) generates an output in the infrared light electromagnetic spectrum (Ashrafzadeh et al.: non-visible light which can be infrared (IR) can be used from the light source; col. 3, lines 31-41) and the at least one image acquisition device includes an infrared image acquisition device (Ashrafzadeh et al.: the capture device 75 is able to be used with the light source 90; col. 34-41).
Regarding claim 12, the Ashrafzadeh et al. reference discloses the structure wherein one of ordinary skill in the art would perform the method of operating an automatic dispensing method including generating a model of a container (container 91) using a data acquisition system (sensor system 75) (one or more digital images are captured wherein a controller 85 passes the images to a digital image analyzer 80 which determines the shape and volume of the container; col. 3, line 63 to col. 4, line 6); determining, by dimensioning circuitry (image analyzer 80), at least one physical dimension of the container using the generated model (the shape and volume of the container is determined based on the digital images; col. 3, line 63 to col. 4, line 6); determining, by available internal volume circuitry (considered to be part of the controller 85), an available internal volume of the container (the volume of the container is determined; col. 4, lines 1-6); and dispensing, by dispensing circuitry (considered to be part of the controller 85), at least one material into the container (dispensing 
Firstly, the Ashrafzadeh et al. reference does not disclose determining the difference between the first volume of the container and a second volume of the first material in the container and dispensing a second material wherein a three-dimensional model is made and compared with the volume of the second material in the container to determine the available internal volume.
However, the Denise reference teaches a dispensing system having that includes a detection unit (510), an optical system (520), an input unit (530), an output unit (540), a dispenser (550) and a controller (560) wherein the detection unit (510) may include one or more sensors that sense physical events such as measurements of an object, a shape of an object and other attributes of an object (col. 6, lines 14-26) and the volume of a first material (e.g. ice) within the container (see col. 36, lines 42-62) and wherein the volume of the first material in the container can be subtracted from the volume of the container to determine an available volume in the container before dispensing material into the container (see figure 33) in order to prevent the dispenser from dispensing a volume of material that is greater than a volume of material that the container can hold (col. 37, lines 5-17).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to operate the automated dispensing device of the Ashrafzadeh et al. reference as obtaining information of based on a three-dimension model of the container to define a first volume of the container and a model of a first material in the container to define a second volume of the 
Secondly, the Ashrafzadeh et al. reference of the combination of the Ashrafzadeh et al. reference and the Denise reference does not disclose wherein the dimensioning circuitry determines a plurality of segments of the container with each segment having the at least one physical dimension and the internal volume circuitry determines the available internal volume of the container by summing together the at least one physical dimension of each of the plurality segments.
However, the Franich et al. reference teaches a data acquisition system having a plurality of image acquisition devices (1, 2 and 3) and wherein digitally modelling a three dimensional shape by acquiring a plurality of images of the object including identifying different sections of the object and joining (i.e., summing) the digital representations of the sections to form a digital representation of the three dimensional shape (see paragraph [0009]) in order to provide efficient means of deriving more complex three dimensional shapes (see paragraph [0030]) and to provide an accurate shape reconstruction wherein more images produce better quality in shape reconstruction (paragraph [0006]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the image acquisition device of the Ashrafzadeh et al. reference of the combination of the 
In regards to claim 13, the combination of the Ashrafzadeh et al. reference, the Denise reference and the Franich et al. reference discloses wherein dispensing of at least one of the second material or more of the first material into the container includes causing, by the dispensing circuitry, a liquid dispensing system (Ashrafzadeh et al.: considered the nozzle or spigot arranged in the upper portion of the dispenser well 63; col. 3, lines 14-18) to dispense a fill volume of at least one liquid into the container (Ashrafzadeh et al.: dispensing operation is controlled or regulated based on the height and volume of the container; col. 4, lines 48-49).
In regards to claim 17, the combination of the Ashrafzadeh et al. reference, the Denise reference and the Franich et al. reference discloses autonomously detecting the container by container detection circuitry (Ashrafzadeh et al.: considered to be a part of the sensor system 75); and autonomously determining, by fill volume circuitry (Ashrafzadeh et al.: considered a part of the controller 85 wherein liquid or ice is automatically dispensed to fill the container based on the particular container parameters; col. 4, lines 29-31), a fill volume of the container based on the available internal volume (Denise: the function of filling a container to a desired level based on 
In regards to claim 18, the combination of the Ashrafzadeh et al. reference, the Denise reference and the Franich et al. reference discloses wherein generating the three-dimensional model of the container includes generating a stereoscopic image of the container using stereoscopic data acquisition system that includes a plurality of image acquisition devices (Franich et al.: 1, 2 and 3).
In regards to claim 19, the combination of the Ashrafzadeh et al. reference, the Denise reference and the Franich et al. reference discloses wherein generating the three-dimensional model of the container includes using a structured light data acquisition system that includes a structured light illuminator (Ashrafzadeh et al.: 90) in circuit with at least one image acquisition device (Ashrafzadeh et al.: 78).
In regards to claim 20, the combination of the Ashrafzadeh et al. reference, the Denise reference and the Franich et al. reference discloses wherein the using of the structured light data acquisition system includes using the structured light data acquisition system to generate an output in a visible electromagnetic spectrum (Ashrafzadeh et al.: white light or colored light; col. 3, lines 31-34); and acquiring an image of the container using at least one image acquisition device sensitive to the visible electromagnetic spectrum (Ashrafzadeh et al.: col. 3, lines 34-41).
In regards to claim 21, the combination of the Ashrafzadeh et al. reference, the Denise reference and the Franich et al. reference discloses wherein generating the three-dimensional model of the container using the structured light data acquisition 
In regards to claim 26, the combination of the Ashrafzadeh et al. reference, the Denise reference and the Franich et al. reference discloses including fill volume circuitry (Ashrafzadeh et al.: considered a part of the controller 85 wherein liquid or ice is automatically dispensed to fill the container based on the particular container parameters; col. 4, lines 29-31) to determine a fill volume to provide a defined fill level within the container based on the available internal volume of the container (Denise: the function of filling a container to a desired level based on the available internal volume of the container is taught by the Denise reference in at least col. 37, lines 5-17).
In regards to claim 27, the combination of the Ashrafzadeh et al. reference, the Denise reference and the Franich et al. reference discloses including determining, by fill volume circuitry (Ashrafzadeh et al.: considered a part of the controller 85 wherein liquid or ice is automatically dispensed to fill the container based on the particular container parameters; col. 4, lines 29-31), a fill volume to provide a defined fill level within the container based on the available internal volume of the container (Denise: the function of filling a container to a desired level based on the available internal volume of the container is taught by the Denise reference in at least col. 37, lines 5-17).

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafzadeh et al. (US 8327889), in view of Denise (US 8505593) in view of Franich et al. (US 20060251319) in view of Angus et al. (US 9227830).
In regards to claim 4, the Ashrafzadeh et al. reference of the combination of the Ashrafzadeh et al. reference, the Denise reference and the Franich et al. reference does not disclose wherein, using a defined recipe, the dispensing circuitry further determines respective volumes of ones of a plurality of liquids to dispense into the container, the total of the respective volumes of ones of the plurality of liquids to provide a determined fill volume corresponding to the available internal volume of the container.
However, the Angus et al. reference teaches combining a plurality of liquids by using a defined recipe (i.e., a ratio of the various ingredients; col. 5, lines 29-43) determines a respective volume of each of a plurality of liquids to dispense into the container and wherein the total of the respective determined volumes of each of the plurality of liquids provides the determined fill volume (col. 5, lines 29-56).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the dispensing circuitry of the Ashrafzadeh et al. reference of the combination of the Ashrafzadeh et al. reference, the Denise reference and the Franich et al. reference as taught by the Angus et al. reference so that the determined fill volume to be dispensed into the container can be made of a plurality of liquids by using a recipe to determine a respective volume of each of the plurality of liquids to dispense into the container in order to provide a greater choice in beverages to the user.

However, the Angus et al. reference teaches combining a plurality of liquids by using a defined recipe (i.e., a ratio of the various ingredients; col. 5, lines 29-43) determines a respective volume of each of a plurality of liquids to dispense into the container and wherein the total of the respective determined volumes of each of the plurality of liquids provides the determined fill volume (col. 5, lines 29-56).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the dispensing circuitry of the Ashrafzadeh et al. reference of the combination of the Ashrafzadeh et al. reference, the Denise reference and the Franich et al. reference as taught by the Angus et al. reference so that the determined fill volume to be dispensed into the container can be made of a plurality of liquids by using a recipe to determine a respective volume of each of the plurality of liquids to dispense into the container in order to provide a greater choice in beverages to the user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/A.J.R/Examiner, Art Unit 3753                     

/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753